DETAILED ACTION
This is the first office action regarding application number 16/463,945, filed May 24, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 was filed after the mailing date of the initial application on May 24, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (5-9), (5-34), (5-51), (5-54), (5-63), (5-64), and (5-65).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 43 is objected to because of the following informalities:  
Regarding claim 43, claim 43 recites “determine a change of at least one second control parameter based on the changed at least one first control parmameter”, “parmameter” should be corrected to read “parameter”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “The method of claim 1, wherein the method is repeated with a period”, the phrase “the method is repeated with a period” is indefinite as it is unclear what the claim is referring to, for examination purposes the examiner has interpreted this claim to be in reference to a period of time and is read as “The method of claim 1, wherein the method is repeated each time a period of time has passed”.
Regarding claim 20, claim 20 is similar in scope to claim 2, and therefore is rejected under similar rationale.
Regarding claim 29, claim 2 recites “The apparatus of claim 19, wherein the second client comprises the apparatus”, the phrase “the second client comprises the apparatus” is indefinite as it is unclear which apparatus the claim is referring to,  for examination purposes the examiner has interpreted this claim to be in reference to the second client having the same apparatus and capabilities as the original client and is read as “The apparatus of claim 19, wherein the second client is equipped with the apparatus for controlling a client”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9, 14, 19-21, 29, 35, 37, 39-40, 42-43, 45, 48-49, and 52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1

Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “receiving first information of at least one first client wherein the first information allows to determine a position of the at least one first client at time at time point T; predicting a traffic situation at the time point T using the first information; determining a change of at least one control parameter of a second client based on the predicted traffic situation at time point T; and changing the at least one control parameter of the second client based on the determination result” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “predicting a traffic situation at the time point T using the first information; determining a change of at least one control parameter of a second client based on the predicted traffic situation at time point T”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. changing of the at least one control parameter). That is, other than reciting “control parameter of the second client” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “control parameter of the second client” language, “predicting a traffic situation at the time point T using the first information; determining a change of at least one control parameter of a second client based on the predicted traffic situation at time point T” in the context of this claim encompasses the user mentally predicting the position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – changing the at least one control parameter in addition to the further limitation of “receiving first information of at least one first client” which is merely considered extra solution activity data gathering. The control parameter in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “changing the at least one control parameter” amounts to no more than mere instructions to apply the exception 
Regarding claims 2-4, 9, 14, and 49; the listed claims are dependent claims and include all the limitations of claim 1 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea. 
Regarding claim 19
Claim 19 is an apparatus claim that includes the components of a processor, and a memory capable of storing instructions. (thus the claims are to a machine Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “receive first information of at least one first client, wherein the first information allows to determine a position of the at least one first client at a time point T, predict a traffic situation at the time point T using the first information, determine a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T, and change the at least one control parameter of the second client based on the determination result” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
predict a traffic situation at the time point T using the first information, determine a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor, memory coupled with the processor). That is, other than reciting “a processor; and memory coupled with the processor, wherein the memory is operable to store instructions capable of being executed by the processor so that the processor is operable to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “so that the processor is operable to” language, “predict a traffic situation at the time point T using the first information, determine a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T” in the context of this claim encompasses the user mentally predicting the position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor and a memory in addition to the further limitation of “receive first information of at least one first client” which is merely considered extra solution activity data gathering. The computer component in the claimed steps is recited 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor; and memory coupled to the processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 19 is not patent eligible.
Regarding claims 20-21, 29, 35 and 52; the listed claims are dependent claims and include all the limitations of claim 19 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea.
Regarding claim 37
Claim 37 is a method claim that includes the steps of collecting, generating, transmitting, receiving, determining, and implementing. (thus the claims are to a process Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generating second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determining a change of at least one second control parameter based on the changed at least one first control parameter” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determining a change of at least one second control parameter based on the changed at least one first control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. transmitting, implementing the changed control parameter). That is, other than reciting “transmitting the second information to a controlling entity… implementing the changed at least one control parameter” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “implementing the changed control parameter” language, “generating second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determining a change of at least one second control parameter based on the changed at least one first control parameter”” in the context of this claim encompasses the user mentally coming to a conclusion about the future position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a transmitter, implementing a changed parameter in addition to the further limitation of “collecting first information of the client at time point T” which is merely considered extra solution activity data gathering. The computer components in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “implementing the changed at least one second control parameter” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 37 is not patent eligible.
Regarding claims 39-40 and 42; the listed claims are dependent claims and include all the limitations of claim 37 and only further define the mental process of the independent claim. 
Regarding claim 43
Claim 43 is an apparatus claim that includes the components of a processor, and a memory capable of storing instructions. (thus the claims are to a machine Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generate second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determine a change of at least one second control parameter based on the changed at least one first control parameter” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generate second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determine a change of at least one second control parameter based on the changed at least one first control parameter”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor, memory coupled with the processor). That is, other than reciting “a processor; and memory coupled with the processor, wherein the memory is operable to store instructions capable of being executed by the processor so that the processor is operable to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “so that the processor is operable to” language, “generate second information based on the first information, wherein the second information allows to determine a position of the client at time point T;… determine a change of at least one second control parameter based on the changed at least one first control parameter” in the context of this claim encompasses the user mentally predicting the position of another vehicle and deciding if they should adjust their vehicle to compensate. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor and a memory, implement the changed at parameter in addition to the further limitation of “collect first information of the client at time point T” which is merely considered extra solution activity data gathering. The computer components in the claimed steps are recited at a high-level of generality (See MPEP 2106.05). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
“a processor; and memory coupled to the processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 43 is not patent eligible.
Regarding claims 45, and 48-49; the listed claims are dependent claims and include all the limitations of claim 43 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 4, 9, 14, 19-20, 29, 35, 37, 39-40, 42-43, 45, 48-49, and 52 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alam (International Patent WO 2015/014178).
Regarding claim 1 Alam teaches a method for controlling a client, the method comprising
receiving first information of at least one first client (Page 7 Line 27 - Page 8 Line 5
“Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions.”, here the first information is interpreted to be any information relating to the position, heading, or speed of another vehicle)
wherein the first information allows to determine a position of the at least one first client at time point T (Page 7 Line 27 - Page 8 Line 5 “The vehicle f.sub.k is equipped with a positioning unit 1 that can determine the position of the vehicle f.sub.k. Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions. Based on the relative distances, the positioning unit 1 can subsequently determine the position of the vehicle fk.”)
predicting a traffic situation at time point T using the first information (Page 11 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here a traffic situation is defined in the specification of the instant application as “The traffic situation may comprise position information of one or more clients (for example vehicles) at time point T, speed and/or heading direction of the client(s) (or any other parameter related to the clients)” accordingly the traffic situation here is the associated positions for the vehicle fk along the road ahead)
determining a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.”, here the change that is being determined is based on the control strategy that the lead vehicle has determined and passed to the following vehicles)
and changing the at least one control parameter of the second client based on the determination result (Page 10 lines 16-18, “after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", that means the system is changing the driving control parameters of the vehicle to maintain its position with respect to the lead vehicle)
Regarding claim 2, Alam teaches the method as discussed above in claim 1
“According to one application, the lead vehicle continuously determines its current speed and associated position, and allows the said current speed to constitute the said target value b,, which, together with the associated position p,, constitutes the driving strategy, and the lead vehicle passes this to all vehicles in the vehicle platoon, which are control according to the driving strategy.", here the claim is being interpreted to read “repeated each period of time” accordingly the lead vehicle is continuously updating the driving strategy of the following vehicles which is interpreted to be analogous to repeating).
Regarding claim 4, Alam teaches the method as discussed above in claim 1
wherein the first information comprises at least one of sensor information, status information, and control information of the at least one first client at time point T-p or predicted time point T (Page 8 Lines 18-25, “The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.")
Regarding claim 9, Alam teaches the method as discussed above in claim 1, the method further comprising:
receiving data about the environment (Page 8 Lines 25-27, “The wireless signals may contain also information about the surroundings, such as the gradient of the road, its curvature, etc.", here the data environment is interpreted to be any information about the surroundings including weather, road conditions, road geometry, etc.)
wherein the determining of the change of the at least one control parameter of the second client further comprises using the data about the environment for the determination (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the determination of a driving strategy that changes the control parameters is being determined based on the environment).
Regarding claim 14, Alam teaches the method as discussed above in claim 1, the method further comprising:
the method further comprising implementing the changing of the at least one control parameter at the second client at time point T minus an adaptation delay D (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.", here where the second vehicle does not carry out the action at the same time but by taking into account a delay to carry out the action at a future location).
Regarding claim 19, Alam teaches an apparatus for controlling a client comprising:
“The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
	wherein the memory is operable to store instructions capable of being executed by the processor so that the processor is operable to (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
receive first information of at least one first client (Page 7 Line 27 - Page 8 Line 5
“Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions.”, here the first information is interpreted to be any information relating to the position, heading, or speed of another vehicle)
wherein the first information allows to determine a position of the at least one first client at time point T (Page 7 Line 27 - Page 8 Line 5 “The vehicle f.sub.k is equipped with a positioning unit 1 that can determine the position of the vehicle f.sub.k. Alternatively, the positioning unit 1 may be configured to receive signals from, for example, one or several detectors in the vehicle that measure relative distances to, for example, a road junction, vehicles in the surroundings, or similar entities, with known positions. Based on the relative distances, the positioning unit 1 can subsequently determine the position of the vehicle fk.”)
predict a traffic situation at time point T using the first information (Page 11 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here a traffic situation is defined in the specification of the instant application as “The traffic situation may comprise position information of one or more clients (for example vehicles) at time point T, speed and/or heading direction of the client(s) (or any other parameter related to the clients)” accordingly the traffic situation here is the associated positions for the vehicle fk along the road ahead)
determine a change of at least one control parameter of a second client based on the predicted traffic situation at the time point T (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.”, here the change that is being determined is based on the control strategy that the lead vehicle has determined and passed to the following vehicles)
“after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", this means the system is changing the driving control parameters of the vehicle to maintain its position with respect to the lead vehicle)
Regarding claim 20, claim 20 is similar in scope to claim 2 and therefore is rejected under similar rationale.
Regarding claim 29, Alam teaches the apparatus as discussed above in claim 19
wherein the second client comprises the apparatus (Page 12 lines 1-8, “A further example is illustrated in the block diagram in Figure 4C. In this example, the analysis unit is arranged in an external unit in the infrastructure around the vehicle platoon. In the example that is illustrated, all vehicles are equipped with a horizon unit and a driving profile unit. In such a case, the analysis unit 7 determines which driving profile is to be applied for the vehicle platoon. A variant of this example is one in which at least one vehicle, which is not necessarily the lead vehicle, determines a driving profile that is subsequently applied by the complete vehicle platoon.”, here the second client comprising the apparatus is being interpreted as the second client being equipped with the apparatus for controlling a client as demonstrated here where any vehicle in the platoon determines a driving profile and passes that profile to all other vehicles to control them)
Regarding claim 35, Alam teaches the apparatus as discussed above in claim 19
“The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
transmit the changed at least one control parameter to the second client (Page 11 lines 16-18, “It is preferably the lead vehicle that determines the predictive cruise-control strategy and passes the driving strategy, with the target values and associated positions, to the vehicles behind.")
receive fourth information of the second client (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the fourth information is interpreted as being any one of a number of parameters about the other vehicle)
“The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy will contain the vehicle’s planned positions and will allow the prediction of a future position)
wherein the fourth information is used when predicting the traffic situation at the time point T (Page 11 Lines 5-11, “Thus, the invention relates to a system 4 to control a vehicle platoon that comprises at least one lead vehicle and one additional vehicle, each of which has a positioning unit 1 and a unit 2 for wireless communication. The system 4 comprises a driving profile unit 6 that is configured to determine a driving profile for at least one vehicle fk in the vehicle platoon, wherein the driving profile contains target values b, and associated positions p, for the vehicle fk at positions along a road horizon of the road ahead.”, here the information that the vehicle is receiving from the system is used to predict the locations of the other vehicles)
“The vehicle fk communicates internally between its various units through, for example, a bus, such as a CAN bus (controller area network), which uses a message-based protocol. Examples of other communication protocols that can be used are TTP (time-triggered protocol), Flexray, etc. Signals and data as described above can in this way be exchanged between various units in the vehicle fk. Signals and data can instead be transferred in a wireless manner, for example, between the various units.”, here the network entity is being interpreted as a controller area network for communication between components)
Regarding claim 37, Alam teaches a method for controlling a client, the method comprising:
collecting first information of the client at time point T-p (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the first information is interpreted as being the driving profile of vehicle fk)
“The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon”, here the received driving profile is being used to determine a common position based driving strategy)
wherein the second information allows to determine a position of the client at time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy which will contain the vehicles planned positions and will allow the determination of the vehicle position at time T)
transmitting the second information to a controlling entity (Page 5 Lines 1-7, “The determination of a common driving strategy can take place either in any of the vehicles, such as the first vehicle, or in a local node (such as a calculation centre), or in a central unit. The determination of position can take place in a number of different manners, such as with the aid of at least one of GPS, radar, and wireless communication.", here the controlling entity is being interpreted as being analogous to a system on any one of the vehicles or a remote node)
receiving at least one changed first control parameter from the controlling entity (Page 10 Lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon, after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", here the controlling entity is being interpreted as the system)
determining a change of at least one second control parameter based on the changed at least one first control parameter (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the driving strategy is changed which implies the changing of multiple parameters, for example when the platoon is approaching the hill, the initial parameter changed is the vehicle spacing this further causes the braking and acceleration profile to change)
and implementing the changed at least one second control parameter at the client at time point T (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.”, here the changed second control parameter is being implemented at position X which is ahead of the vehicle and is interpreted as future time point T)
or at a time point T minus an adaptation delay (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.", here where the second vehicle does not carry out the action at the same time but by taking into account a delay to carry out the action at a future location).
Regarding claim 39, Alam teaches method as discussed above in claim 37, the method further comprising:
predicting third information of the client at time point T based on the first information (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to predict other pieces of information)
wherein the third information allows to determine a position of the client at the time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to determine the position of the client at a future time point T)
“The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information)
Regarding claim 40, Alam teaches the method as discussed above in claim 37 
wherein the second information comprises an indication allowing to identify the time point where the second information relates to (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the time point where the second information relates to is able to be 
Regarding claim 42, Alam teaches the method as discussed above in claim 37 the method further comprising
receiving data about the environment (Page 8 Line 27 - Page 9 line 3, “The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, acceleration gauge, steering wheel measure, a gyro, etc. These detectors are generally labelled in Figure 3 as a detector unit 3, but they may be constituted by several different detectors located at different locations in the vehicle. The detector unit 3 is configured to determine a parameter, such as a relative distance, speed, gradient, lateral acceleration, rotation, steering wheel measure, etc., and to generate a detector signal that contains the parameter.", here the data about the environment is interpreted as being the surroundings)
wherein the determining of the change of the at least on second  control parameter further comprises using the data about the environment for the determination (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the determination of the changing of the control parameter is using the environmental data and determining if the terrain is flat or hilly etc.)
Regarding claim 43, Alam teaches a client comprising:
“The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
	wherein the memory is operable to store instructions capable of being executed by the processor so that the processor is operable to (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
collect first information of the client at time point T-p (Page 8 Line 27 - Page 9 line 3, “The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, acceleration gauge, steering wheel measure, a gyro, etc. These detectors are generally labelled in Figure 3 as a detector unit 3, but they may be constituted by several different detectors located at different locations in the vehicle. The detector unit 3 is configured to determine a parameter, such as a relative distance, speed, gradient, lateral acceleration, rotation, steering wheel measure, etc., and to generate a detector signal that contains the parameter.”)
“The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon”, here the received driving profile is being used to generate a common position based driving strategy)
wherein the second information allows to determine a position of the client at time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to determine the position of the client at a future time point T)
transmit the second information to a controlling entity (Page 5 Lines 1-7, “The determination of a common driving strategy can take place either in any of the vehicles, such as the first vehicle, or in a local node (such as a calculation centre), or in a central unit. The determination of position can take place in a number of different manners, such as with the aid of at least one of GPS, radar, and wireless communication.", here the controlling entity is being interpreted as being analogous to a system on any one of the vehicles or a remote node)
receive at least one changed first control parameter from the controlling entity (Page 10 Lines 11-18, “The system further comprises an analysis unit 7 that is configured to determine a common position-based driving strategy for the vehicles in the vehicle platoon, based on at least the driving profile for the vehicle fk; to generate a driving strategy signal that indicates the driving strategy, and to transmit the driving strategy signal to all vehicles in the vehicle platoon, after which the vehicles in the vehicle platoon are control according to the driving strategy, wherein the said target values are applied to each one of the vehicles at each position that is associated with a target value.", here the controlling entity is being interpreted as the system)
determine a change of at least one second control parameter based on the changed at least one first control parameter (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the driving strategy is changed which implies the changing of multiple parameters, for example when the platoon is approaching the hill, the initial parameter changed is the vehicle spacing this further causes the braking and acceleration profile to change)
“The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.”, here the changed second control parameter is being implemented at position X which is ahead of the vehicle and is interpreted as future time point T)
or at a time point T minus an adaptation delay (Page 5 lines 16-21, “The driving strategy position is thus, according to the present invention, position- based. This means that if the first vehicle in the vehicle platoon changes its speed (for example, if it increases its speed or reduces its speed) at a certain position X in a bend, the second vehicle does not carry this out at the same time (synchronously), but carries it out instead at exactly the same point X at which the first vehicle carried out the change.", here where the second vehicle does not carry out the action at the same time but by taking into account a delay to carry out the action at a future location).
Regarding claim 45, Alam teaches the client as discussed above in claim 43
wherein the memory is further operable to store instructions capable of being executed by the processor so that the processor is operable to (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
predict third information of the client at time point T based on the first information (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to predict other pieces of information)
wherein the third information allows to determine a position of the client at the time point T (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information that would allow the system to determine the position of the client at a future time point T)
and wherein the second information comprises at least partly the third information  (Page 8 lines 15-25, “The positioning unit 1 is configured to generate a positioning signal that contains the position of the vehicle fk, and to transmit this signal to one or several units in the vehicle fk. The vehicle fk is, as has been mentioned above, equipped also with a unit 2 for wireless communication. The unit 2 is configured to function as receiver and transmitter of wireless signals. The unit 2 can receive at least one of wireless signals from other vehicles and wireless signals from infrastructure around the vehicle fk, and it can transmit at least one of wireless signals to other vehicles and wireless signals to infrastructure around the vehicle fk. The wireless signals can comprise vehicle parameters from other vehicles, for example their mass, torque developed, speed, and also more complex information such as, for example, the currently used driving profile, driving strategy, etc.", here the vehicle is capable of receiving a driving strategy from another vehicle, this driving strategy is comprised of multiple pieces of information)
Regarding claim 48, Alam teaches the client as discussed above in claim 43
“The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
receive data about the environment (Page 8 Line 27 - Page 9 line 3, “The vehicle fk may be equipped also with one or several detectors 3 in order to detect the surroundings, for example a radar unit, a laser unit, a gradient gauge, acceleration gauge, steering wheel measure, a gyro, etc. These detectors are generally labelled in Figure 3 as a detector unit 3, but they may be constituted by several different detectors located at different locations in the vehicle. The detector unit 3 is configured to determine a parameter, such as a relative distance, speed, gradient, lateral acceleration, rotation, steering wheel measure, etc., and to generate a detector signal that contains the parameter.", here the data about the environment is interpreted as being the surroundings)
wherein the determining a change at least one second  control parameter comprises determining the change of the at least one second control parameter using the data of the environment (Page 9 Lines 19-24, “It is possible to use different driving strategies along a journey. When driving on essentially straight roads and in terrain that is not hilly, a driving strategy is preferably used in which the distance between the vehicles is held essentially constant. When the vehicle platoon approaches a bend or a hill, the driving strategy is changed at a point along road to a driving strategy according to the invention.", here the determination 
Regarding claim 49, Alam teaches the method as discussed above in claim 1, Alam further teaches
a computer program product comprising a non-transitory computer readable medium having computer readable program code to be executed by at least one processor of an apparatus (Page 13 lines 9-15, “The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
wherein the execution of the program code causes the at least one processor to execute a method (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
Regarding claim 52, Alam teaches the method as discussed above in claim 19, Alam further teaches
“The analysis unit 7, the driving profile unit 6 and the horizon unit 5 may be constituted by one or several processor units and one or several memory units. A processor unit may be constituted by a CPU (central processing unit). The memory unit may comprise a transient or a non-transient memory or it may comprise a transient and a non-transient memory, such as flash memory or RAM (random access memory). The processor unit may be a part of a computer or a computer system, for example an ECU (electronic control unit), in a vehicle.")
wherein the execution of the program code causes the at least one processor to execute a method (Page 15 lines 1-5, “The invention includes also a computer program P and a computer program product comprising a programme code adapted cause the system 4 to carry out the method steps that are described in this application. The computer program is stored on a medium that can be read by a computer, a computer program product that may be, for example, a CD disc.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam (International Patent WO 2015/014178) in view of Isaji (Japanese Patent No 2013069178). 
Regarding claim 3, Alam teaches the method as discussed above in claim 1, Alam further teaches 
wherein the controlling of the client is synchronized to a common time base (Alam, Page 9 lines 11-17, “The vehicle fk communicates internally between its various units through, for example, a bus, such as a CAN bus (controller area network), which uses a message-based protocol. Examples of other communication protocols that can be used are TTP (time-triggered protocol), Flexray, etc.", here the use of the TTP communication system means that the systems of the client are synchronized to a common time)
however Alam does not explicitly teach that multiple clients are synchronized to the same common time base.
Isaji teaches the at least one first client and the second client are time synchronized to the common time base (Isaji, Para [0033], “In the case of transmitting the vehicle information, it is assumed to be transmitted by assigning identification information that can identify the vehicle. The identification information may be used, such as device ID of the wireless communication device 7 and the vehicle ID. Also, in the case of transmitting the vehicle information, for example, may be transmitted by applying a time stamp indicating the time at which the detected vehicle information. The time for our purposes here, the. Present embodiment may be used to GPS time (for example, the time synchronized with the time of the atomic clock of the satellites in a satellite positioning system, in the case of transmitting the vehicle information, the wireless communication device 7 It will further be described later as to be transmitted by applying the GPS time as the time stamp and the device ID.”)
Alam and Isaji are analogous art as they are both related generally to vehicle systems, in particular communication between vehicles for adaptive cruise control or platooning systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the vehicle time synchronization technology of Isaji in the method to determine a driving strategy taught in Alam in order to improve the safety of the coordinated vehicles by providing time stamps on information so the system can determine if a piece of information is outdated additionally the use of GPS time clock is well known in the art of autonomous vehicles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/             Examiner, Art Unit 3662          


/ANISS CHAD/             Supervisory Patent Examiner, Art Unit 3662